Judgment, Supreme Court, New York County, rendered on November 26, 1973, convicting defendant, after trial before Birns, J., and a jury, of robbery in the first degree, robbery in the second degree and grand larceny in the third degree, unanimously modified, on the law, to the extent of reversing the conviction for grand larceny in the third degree and dismissing that count of the indictment and, as so modified, the judgment is affirmed. (People v Pyles, 44 AD2d 784.) The People concede that, on the facts in the instant case, grand larceny in the third degree is an inclusory concurrent count of robbery in the first and second degrees, thereby requiring dismissal of the conviction therefor. We have examined the other contentions raised by defendant and find them to be without merit. Concur —Murphy, J. P., Lupiano, Capozzoli and Nunez, JJ.